Citation Nr: 1522471	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  10-41 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for service-connected anxiety disorder, cognitive disorder, and post-traumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1982 to June 1993, with service in Korea and Saudi Arabia.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is currently assigned a 30 percent rating for anxiety disorder, cognitive disorder, and PTSD.  He contends that his service-connected psychiatric disorder is more severe than the 30 percent rating currently assigned.  The Veteran submitted a psychology report in June 2009.  Lay statements submitted in 2010 from the Veteran and his wife provide an indication that his symptoms may have worsened since his June 2009 evaluation.  As such, the Board finds that a contemporaneous mental health evaluation is required.  The Board notes that the Veteran currently resides in Australia.  Appropriate efforts should be undertaken to obtain the necessary clinical findings and opinions.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all VA and non-VA medical treatment received for his mental health disabilities since June 2009.  Obtain records of all identified medical treatment.  If any requested records are not available, provide documentation in the claims file. 

2.  Invite the Veteran to submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of the extent and severity of his psychiatric disorders.   

3.   After associating any pertinent, outstanding records with the claims file, schedule the Veteran for an appropriate psychiatric examination to determine the nature, extent, and severity of his psychiatric disabilities.  All tests deemed appropriate by the examiner should be performed.  

As the Veteran does not currently reside in the United States, the RO shall follow the appropriate procedures for a VA examination request for a Veteran residing in a foreign country.  
 
The examiner should report all pertinent findings and comment on the severity of any social and occupational impairment related to his psychiatric disorders.  

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report. 

4.  Then readjudicate the claim.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




